DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie 1, claims 1-2, 4-7, and 10-15, in the reply filed on January 19, 2022 is acknowledged.  Claims 3 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim.

Claim Objections

Claims 2, 5, 12-13, and 15 objected to because of the following informalities:
Claims 2, 5, and 15: each instance of the clause “the air vent” should be amended to recite “the at least one air vent” so that the claim nomenclature is consistent with that of respective independent claims 1 and 13.
Claims 2 and 15: each instance of the clause “the interior of” should be amended to recite “the interior space of” so that the claim nomenclature is consistent with that of respective independent claims 1 and 13.

Claim 13 Ln.9: the clause “cooling the interior of” should be amended to recite “cooling the interior space of” so that the claim nomenclature is consistent throughout the claim.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) (all paragraph citations are with respect to the PG-Pub, US 20210410335) in view of Xue (US 20110192742).
Regarding claim 1, AAPA discloses (Figs.1A-B):
See next page→

However, AAPA does not disclose:
An air duct movably coupled to the riser bracket, the air duct being movable between a plurality of positions relative to the riser bracket, the plurality of positions including at least an open position and a closed position.
Xue however teaches (Figs.1-6):
An air duct (30) movably coupled (See Figs.4-6) to the riser bracket (20), the air duct (30) being movable between a plurality of positions (Figs.4-6 and [0021]: the air duct 30 pivots about a hinge and thus can go into a plurality of positions, and figures 4-6 each depict a position that the air duct 30 can be rotated to) relative to the riser bracket (20), the plurality of positions including at least an open position (See Fig.4) and a closed position (See Fig.6).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to modify the device of AAPA such that the air duct is movably coupled to the riser bracket and moves into a plurality of positions so that the air duct cools the interior space of the riser bracket via the at least one air vent, as claimed, in order to provide an air duct assembly that improves the cooling 
Regarding claim 13, AAPA discloses (Figs.1A-B):
A server system comprising: a chassis (104) including a riser dock (112); a fan (116) mounted to the chassis (104); a riser module (106) positionable in the riser dock (112), the riser module (106) including; a riser bracket (108) having a side opening (See Fig.1A: there is an opening on the side of the riser bracket 108 that defines the "side opening") to an interior space (Fig.1A: the interior space of the riser bracket 108) of the riser bracket (108), the interior space being configured to receive one or more electrical components (110); and an air duct (102) coupled to the riser bracket (108), the air duct (102) having at least one air vent ([0005]) for cooling the interior of the riser bracket (108).
However, AAPA does not disclose:
An air duct movably coupled to the riser bracket, the air duct being movable between a plurality of positions relative to the riser bracket, the plurality of positions including at least an open position and a closed position.
Xue however teaches (Figs.1-6):
An air duct (30) movably coupled (See Figs.4-6) coupled to the riser bracket (20), the air duct (30) being movable between a plurality of positions (Air Duct movable between plurality of positions: See Figs.4-6) relative to the riser bracket (20), the plurality of positions including at least an open position (See Fig.4) and a closed position (See Fig.6).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to modify the device of AAPA such that the air duct is movably coupled to the riser bracket in such a way that 
Regarding claim 2, AAPA further discloses:
The air vent (102) provides an air flow path (118 and [0006]), the air flow path leading into the interior of the riser bracket (108) (Air Flow Path Leading to Interior Space: Figs.1A-B and [0006]), the side opening provides an electrical component loading path (Fig.1A: the open side area of the bracket 108 that defines the side opening provides a pathway/"electrical component loading path" that the electrical component 110 can be installed that leads into the interior space of the bracket 108), the electrical component loading path leading into the interior of the riser bracket (108).
However, AAPA does not disclose:
Wherein in the closed position, the air vent provides an air flow path, the air flow path leading into the interior of the riser bracket, and in the open position, the side opening provides an electrical component loading path, the electrical component loading path leading into the interior of the riser bracket.
Xue however further teaches:
Wherein in the closed position (See Fig.6), the air duct (30) provides an air flow path ([0024]), the air flow path ([0024]) leading into the interior space (203) of the riser bracket (20) (Fig.6 and [0024]: once the air duct 30 is closed, it will ensure that the air path flows into the into the interior space 203 of the bracket 20 in order to cool the electrical components), and in the open position (See Fig.4), the side opening (201) provides an electrical component loading path 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to further modify the device of modified AAPA such that when the air vent is movably coupled to the riser bracket, the closed position of the air vent allows the at least one air vent to provide an air flow path that leads into the interior space of the riser bracket, and such that when the air vent is moved into the open position, the side opening defines an electrical component loading path that leads into the interior space of the riser bracket, as claimed, in order to achieve the improved air duct cooling efficiency as explained in claim 1 above.
Regarding claim 4, Xue further teaches:
Wherein the air duct (30) is rotatably movable ([0021]) between the open position (See Fig.4) and the closed position (See Fig.6), and the air duct (30) is rotated away from the riser bracket (20) in the open position (See Figs.4-6: to go from the closed position to the open position, the air duct 30 has to rotate in a direction that goes away from the riser bracket 20).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to further modify the device of modified AAPA such that the air duct is rotatably movable between the open position and the closed position so that the air duct is rotated away from the riser bracket in the open position, as claimed, in order to achieve the improved air duct cooling efficiency as explained in claim 1 above.
Regarding claim 5 AAPA further discloses:


    PNG
    media_image1.png
    832
    920
    media_image1.png
    Greyscale

Regarding claim 6, Xue further teaches:
Wherein the air duct (30) is hingedly connected (Figs.2-6 and [0019]-0021]: the pivot pieces 311 and 231 define a hinge that allow the air duct 30 to be hingedly coupled to the riser bracket 20) to the riser bracket (20) near the front wall (25).

Regarding claim 7, Xue further teaches:
Wherein, in the closed position (See Fig.6), the air duct (30) is in contact with the riser bracket (20) along a top edge (See Figure Below).

    PNG
    media_image2.png
    559
    705
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to further 
Regarding claim 12, AAPA further discloses:
One of more slots in a wall (Fig.1A: the wall opposite the side opening) of the riser bracket (108) for slide-in placement of the one or more electrical components (110) into the interior space of the riser bracket (108) (Fig.1A: the bracket 108 would need to have slots to allow the two shown electrical components 110 to slide into the riser bracket 108).
Regarding claim 14, AAPA further discloses:
A loaded configuration (See Fig.1B), including the riser module (106) positioned in the riser dock (112) and the air duct (112) in the closed position (Fig.1B: the air duct 112 is in a closed position relative to the riser bracket 108 to allow air to flow through the riser bracket 108); and an unloaded configuration (See Fig.1A), including the riser module (106) removed from the riser dock (112), and an unobstructed access to the side opening of the riser bracket (108) (Fig.1A: when the module 106 is removed from the dock 112, there is unobstructed access to the side opening of the bracket 108 to allow the insertion/removal of the components 110).
However, AAPA does not disclose:
An unobstructed access to the side opening of the riser bracket when the movable air duct is in the open position.
Xue however further teaches:
The closed position (See Fig.6) of the movable air duct (30); and an unobstructed access (Fig.4 and [0017]: in the open position of the air duct 30, there is unobstructed access to the side opening of the bracket 20 to allow the insertion/removal of the electrical components) to the side 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xue to further modify the device of modified AAPA such that when the air duct is movably coupled to the riser bracket, as modified in claim 13 above, the movable air duct is in a closed position when the riser module is in the loaded configuration, and such that the movable air duct permits an unobstructed access to the side opening of the riser bracket when the movable air duct is in the open position, as claimed, in order to achieve the improved air duct assembly cooling efficiency as discussed in claim 13 above.
Regarding claim 15, AAPA further discloses:
Wherein, in the loaded configuration (See Fig.1A), the fan (116) is configured to provide ambient air (See Fig.1A: the air flow 118 is ambient air) from outside the chassis (104) to the air vent ([0005]) and into the interior of the riser bracket (108) ([0005]-[0006]: the fan 116 pulls in ambient air and blows it into the interior space of the riser bracket 108 via the at least one vent formed in the air vent 102 in order to cool the electrical components 110).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) and Xue (US 20110192742) as applied to claim 1 above, and further in view of Yu (US 20210116978).
Regarding claim 10, modified AAPA does not explicitly teach:
One or more electrical component docking stations mounted to a wall in the interior space of the riser bracket.

One or more electrical component docking stations (61) mounted to a wall (See Figs.1-2 and 10A: the housing 1 of the riser bracket M has a side wall that assists in defining the interior space of the riser bracket M, and the docking station 61 will be coupled to the side wall within the interior space of the riser bracket M in order to connect to the electronic components 62) in the interior space (the inner space of the riser bracket M that receives the electronic components 62) of the riser bracket (M).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yu to further modify the device of modified AAPA such that it has an electronic component docking station that is mounted to a wall of the interior space of the riser bracket, as claimed, in order to provide a simple and efficient means of connecting the one or more electrical components to the main circuit (i.e., one can simply connect the electrical component docking station to the main circuit board to provide a space efficient electrical connection).
Regarding claim 11, Yu further teaches:
Wherein the electrical component docking station (61) is mounted to the wall opposite (Figs.1-2 and 10A: the docking station 61 is coupled to the wall of the housing 1 of the bracket M that is opposite the side opening of the riser bracket M) the side opening (Figs.1 and 10A: the opening that receives the components 62 is the side opening) of the riser bracket (M).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yu to further modify the device of modified AAPA such that the wall that receives the electrical component .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other rotatable shaft structures (US 20200396861, US 20170160775, US 20170013742, US 20140146471, US 20130070409, US 6970353, US 6822863).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835